 


113 HR 3367 IH: To amend section 9010 of the Patient Protection and Affordable Care Act to delay the application of the health insurance provider annual fee until 2016 and to provide a process to return to consumers any amounts attributable to the expected application of the annual fee to 2014 or 2015.
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3367 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Boustany (for himself and Mr. Bera of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend section 9010 of the Patient Protection and Affordable Care Act to delay the application of the health insurance provider annual fee until 2016 and to provide a process to return to consumers any amounts attributable to the expected application of the annual fee to 2014 or 2015. 
 
 
1.Health insurance provider annual fee delayed until 2016
(a)In generalSection 9010 of the Patient Protection and Affordable Care Act is amended—
(1)in subsection (a)(1), by striking 2013 and inserting 2015;
(2)in subsection (e)(1), by striking the entries in the table relating to 2014 and to 2015; and
(3)in subsection (j), by striking 2013 and inserting 2015.
(b)Effective dateExcept as provided in subsection (c), the amendments made by subsection (a) shall take effect as if included in section 9010 of the Patient Protection and Affordable Care Act.
(c)Return to consumers of amounts attributable to expected application of annual fee to 2014 and 2015Notwithstanding any other provision of law, the Secretary of the Treasury, in consultation with the Secretary of Health and Human Services, shall issue guidance directing covered entities (as defined for purposes of section 9010 of the Patient Protection and Affordable Care Act) to return any amounts collected from consumers or other sources that were attributed in State filings or otherwise to the annual fee which (as in effect prior to the enactment of this Act) was scheduled to be imposed on such entities under such section for 2014 and 2015. If the Secretary of the Treasury, in consultation with the Secretary of Health and Human Services, determines that any such entity has failed to comply with such guidance and such entity does not promptly cure such failure upon notice from the Secretary of the Treasury, the amendments made by this section shall not apply with respect to such entity.  
 
